DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered.  Claim 10 was cancelled.  Claim 4 was amended.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-3 directed to an invention non-elected without traverse.  Accordingly, claims 1-3 have been cancelled (see Examiner’s Amendment below).


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS:
	Claims 1-3 are canceled.
	Claim 4, at line 11, delete “nanoparticles, agglomerate” and replace with 
--nanoparticles agglomerate--.

Allowable Subject Matter
Claims 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the method of claim 4, particularly a step of producing nitrogen-doped carbon nanofibers in which at least part of the surface of each iron nanoparticle is exposed to the outside by forming mesopores in the surface of the nitrogen-doped carbon nanofibers while the iron nanoparticles agglomerate through a hydrogen activation reaction of the hydrogen-doped carbon nanofibers in which the iron particles are dispersed by a hydrogen-containing gas, wherein the hydrogen-containing gas consists of nitrogen and hydrogen, and wherein the hydrogen activation reaction is performed at a temperature ranging from 700° C to 800° C.

Jeong teaches the production of a transition metal-carbon nanofiber catalyst including iron, but does not teach the claimed hydrogen activation reaction.
Xia teaches the etching of a carbon fiber where iron particles are present, wherein the etching is conducted in a helium atmosphere which further contains water vapor, rather than a hydrogen-containing gas which consists of nitrogen and hydrogen.
Pascu teaches the etching of carbon layers masking iron-based particles supported on carbon nanotubes (see pg. 5, lines 25-29) wherein the etching selective oxidation in an oxidizing atmosphere such as air, steam, carbon dioxide or oxygen (pg. 6, lines 1-4).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727